 Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 1 of 43




                        EXHIBIT A

AMENDMENT NO. 1 TO CIPLA PLAZOMICIN SALE AGREEMENT
                 Case 19-10844-BLS       Doc 358-1     Filed 07/17/19      Page 2 of 43


                                  AMENDMENT NO. 1 TO
                              ASSET PURCHASE AGREEMENT
                                       (Plazomicin)

        This Amendment No. 1 (this “Amendment”) to the Asset Purchase Agreement dated as of
June 20, 2019, by and between Achaogen, Inc., a Delaware corporation (the “Seller”), and Cipla
USA Inc., a Delaware corporation (the “Purchaser”), is made as of June 28, 2019. Purchaser and
Seller are sometimes referred to herein individually as a “Party” and collectively as the “Parties”.

      WHEREAS, Purchaser and Seller wish to amend the Asset Purchase Agreement in the
manner set forth in this Amendment.

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in the Asset Purchase Agreement and this Amendment and other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged and agreed,
and intending to be legally bound hereby, the Parties hereby agree as follows:

       Section 1.     Amendments to the Asset Purchase Agreement.

           (a)        The definition of “Hovione Release” in Section 1.1 is hereby amended and
                      restated to read as follows:

                      ““Hovione Release” means (a) the written, unconditional release by Hovione,
                      its Affiliates and Subsidiaries, and all of their respective current and former
                      officers, directors, principals, employees, members, managers, advisors,
                      attorneys, financial advisors, investment bankers, or agents, of all of their
                      Claims, including all Claims arising from or in connection with the Hovione
                      Agreement, the rejection by the Seller of the Hovione Agreement, and the
                      Business, against the Seller, its estate, Affiliates and Subsidiaries, and all of
                      their respective current and former officers, directors, principals, employees,
                      members, managers, advisors, attorneys, financial advisors, investment
                      bankers, or agents, in form and substance satisfactory to the Seller; or (b) a
                      substantially similar release of all Claims arising from or in connection with
                      the Hovione Agreement that goes into effect under the Sale Order as a result
                      of the effectiveness of the New Hovione Agreement. The language set forth
                      in Exhibit D to this Agreement shall be deemed sufficient for the Hovione
                      Release if included in the Sale Order.”

           (b)        Section 2.1(b) is hereby amended and restated to read as follows:

                      Equipment. The IT and computer equipment set forth on Schedule 2.1(b)
                      hereto.

           (c)        The amount “$4,650,000” set forth in Section 2.5(a) is hereby deleted and
                      replaced with “4,800,000”.
      Case 19-10844-BLS       Doc 358-1      Filed 07/17/19     Page 3 of 43


(d)        The date “June 28, 2019” set forth in Section 2.8 is hereby deleted and
           replaced with “July 18, 2019”.

(e)        Section 5.9(b)(i) is hereby amended and restated to read as follows:

           “(i)   cause the Bankruptcy Court to enter the Sale Order by no later than
           11:59 p.m. prevailing Eastern time on July 18, 2019, subject to the second
           sentence of Section 10.2; and”

(f)        Section 5.9(b)(ii) is hereby amended and restated to read as follows:

           “(ii) consummate the Closing as promptly as practicable after entry of the
           Sale Order, but in no event later than 11:59 p.m. prevailing Pacific time on or
           before July 19, 2019 (the “Outside Date”).”

(g)        The last sentence of Section 5.11(a) is hereby deleted in its entirety.

(h)        Section 6.2(f) is hereby amended and restated to read as follows:

           “Hovione Release. The Hovione Release must have been granted by Hovione
           or gone into effect under the Sale Order.”

(i)        A new Section 5.17(h) is hereby added as follows:

           “(h) At the cost and expense of the Purchaser, promptly after the Closing,
           the Seller shall extract and otherwise cause all Purchased Assets that are
           stored or maintained by Box, Inc. to be transferred to the Purchaser or its
           designees.”

(j)        The references to “Section 5.13” in the first and second sentences of
           Section 7.2(d) are hereby replaced with “Section 5.12”.

(k)        The third sentence of Section 10.5 is hereby amended and restated to read as
           follows:

           “The Purchaser may designate one or more Affiliates, including any special
           purpose entities that may be organized by the Purchaser for such purpose, to
           take title to or hold on behalf of the Purchaser, the Purchased Assets or any
           portion thereof and operate the business going forward, and upon written
           notice to the Seller of any such designation by the Purchaser, the Seller, at the
           cost and expense of the Purchaser, agrees to and/or cause its Affiliates to (as
           the case may be) provide all such assistance as may be reasonably required
           by the Purchaser in this regard and execute and deliver all instruments of
           transfer with respect to the Purchased Assets directly to, and in the name of,
           the Purchaser’s designees.”


                                       2
                 Case 19-10844-BLS      Doc 358-1     Filed 07/17/19     Page 4 of 43


           (l)        Exhibit D attached to this Amendment is hereby added to the Asset Purchase
                      Agreement and the Table of Contents thereof.

           (m)        Schedule 2.1(b) attached to this Amendment is hereby added to the Asset
                      Purchase Agreement and the Table of Contents thereof.

           (n)        Schedule 2.1(c) of the Asset Purchase Agreement is hereby amended and
                      restated in its entirety with Schedule 2.1(c) attached to this Amendment.

       Section 2.     Limited Amendment. Except as specifically provided in this Amendment
and as the context of this Amendment otherwise may require to give effect to the intent and
purposes of this Amendment, the Asset Purchase Agreement shall remain in full force and effect.
This Amendment is limited precisely as drafted and shall not constitute a modification, acceptance
or waiver of any other provision of the Asset Purchase Agreement.

        Section 3.    Facsimile Signature; Counterparts. Facsimile or electronic transmission in
portable document format of any signed original document or retransmission of any signed
facsimile or electronic transmission in portable document format will be deemed the same as
delivery of an original. This Amendment may be executed in one or more counterparts, each of
which when executed shall be deemed to be an original, but all of which shall constitute but one and
the same agreement. Until and unless each Party to this Amendment has received a counterpart
hereof signed by the other Parties, this Amendment shall have no effect and no Party to this
Amendment shall have any obligation or right hereunder (whether by virtue of any other oral or
written agreement or other communication).

     Section 4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

                    [SIGNATURES APPEAR ON THE FOLLOWING PAGES]




                                                 3
Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 5 of 43
DocuSign Envelope ID: 5D601F0E-1598-4D2D-B4A6-A76C7C432F39
                          Case 19-10844-BLS            Doc 358-1      Filed 07/17/19      Page 6 of 43




                           The Parties have executed and delivered this Amendment on the last date set forth
            in the preamble hereto.

                                                                      PURCHASER:

                                                                      CIPLA USA INC.


                                                                      By:
                                                                      Name:      '-.,-/ &+/2+0-

                                                                      Title:      $%( " $-1/+ *)#




                                        [Signature Page to Amendment No. 1 to Plazomicin APA]
             Case 19-10844-BLS         Doc 358-1      Filed 07/17/19      Page 7 of 43




                                            EXHIBIT D

                   HOVIONE RELEASE LANGUAGE IN SALE ORDER

Rejection of Hovione Agreement; Release of Hovione Claims. As agreed between the Debtor
and Hovione Limited (“Hovione”), upon the effectiveness of a new supply agreement (which
effectiveness shall occur no later than the Closing of the Sale to Buyer) between Hovione and
Buyer reflecting the terms agreed to between Hovione and Buyer at the Auction and otherwise
reflecting the terms agreed to by Hovione and Buyer (the “New Hovione Agreement”), the
Validation and Manufacturing Agreement, dated March 6, 2017, between the Debtor and
Hovione, and all Work Plans (as defined therein), and all other agreements, instruments, or
documents entered into or delivered in connection therewith, as any of the foregoing may have
been amended, modified, or supplemented (the “Existing Hovione Agreement”) shall
automatically be rejected by the Debtor pursuant to section 365 of the Bankruptcy Code. As
further agreed between the Debtor and Hovione, upon the effectiveness of the New Hovione
Agreement, (i) Hovione, its affiliates and subsidiaries, and all of their respective current and
former officers, directors, principals, employees, members, managers, advisors, attorneys,
financial advisors, investment bankers, or agents (collectively, the “Hovione Parties”), by way of
this Sale Order, unconditionally release the Debtor, its estate, affiliates and subsidiaries, and all
of their respective current and former officers, directors, principals, employees, members,
managers, advisors, attorneys, financial advisors, investment bankers, and agents (collectively,
the “Debtor Parties”) and (ii) the Debtor Parties, by way of this Sale Order, unconditionally
release the Hovione Parties, in each case from any and all claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action, and liabilities whatsoever in connection with,
or in any way relating to, the Debtor, the business or the Debtor’s conduct thereof, or the Chapter
11 Case, including, without limitation, arising from or in connection with the Existing Hovione
Agreement, the rejection by the Debtor of the Existing Hovione Agreement, the New Hovione
Agreement, and any claims arising or which may otherwise be asserted under chapter 5 of the
Bankruptcy Code, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising, in
law, equity, or otherwise, whether for tort, contract, violation of federal or state securities law or
otherwise, that are based in whole or part on any act, omission, transaction, event, or other
occurrence taking place on or prior to the date of entry of this Sale Order. Notwithstanding
anything else herein to the contrary, if the New Hovione Agreement has not become effective as
of the Closing of the Sale to Buyer under the Sale Agreement, Hovione’s rights to assert Claims
against the Debtor with respect to the rejection of the Existing Hovione Agreement are and shall
be fully preserved. Any Product (as defined in the Existing Hovione Agreement) and other
materials in Hovione’s possession as of the date of this Sale Order (including in any Hovione
warehouse) is the exclusive property of Hovione and is not property of the Debtor’s estate, nor is
it a Purchased Asset under the Sale Agreement; provided, however, that notwithstanding
anything to the contrary contained herein, Batch number seventeen (17), designated as
“17KJ01.HQ00018,” shall be the sole and exclusive property of Buyer and shall be deemed to be
Purchased Asset under the Sale Agreement. On the Closing Date under the Sale Agreement,
Hovione shall deliver such Batch at the location designated by Buyer and Buyer shall reimburse
Hovione for any delivery fees (evidenced by documentary records) relating to such Batch after
such delivery.
                                Case 19-10844-BLS         Doc 358-1   Filed 07/17/19       Page 8 of 43




                                                          SCHEDULE 2.1(B)

                                            IT EQUIPMENT AND INFRASTRUCTURE

IT Equipment                                                                   Qty Needed                     Price
Macbook Air 13                                                                         8                   $4,800.00
DELL XPS 13                                                                            7                   $4,200.00
Apple IPAD Pro                                                                         4                   $2,000.00
Cisco Meraki MX250 Firewalls                                                           2                   $7,348.00
Cisco Meraki MS350-24FP Switches                                                       2                   $6,500.00
Netgear MX4300-24X24F Switches                                                         3                   $7,098.00
Dell PowerEdge R740xd Servers                                                          6                  $94,397.00
Synology RS3617xs+ Storage Appliances                                                  2                   $6,921.00
Synology RX1217RP Storage Appliance                                                    1                   $1,750.00
TrippLite KVM console                                                                  1                     $150.00
APC power distribution units                                                           2                     $150.00
A few boxes containing various power and network cables                                1                     $100.00
CiscoASA_5525-X                                                                        1                   $4,500.00
Cohesity NAS                                                                           1                  $10,000.00
Rounding                                                                               -                      $86.00
TOTAL Purchase Price to Buyer (excluding S&H fees)                                                          $150,000
                                      Case 19-10844-BLS       Doc 358-1        Filed 07/17/19     Page 9 of 43




                                                              SCHEDULE 2.1(C)

                                            COMPANY OWNED INTELLECTUAL PROPERTY

                                                                 I.     PATENTS

  Country             Application           Publication No.    Registration          Title/Mark          Assignee              Case Status
                     No./Filing Date                          No./Issue Date
United States of         60/989,645                                                 ANTIBACTERIAL       Achaogen, Inc.            Expired
   America               11/21/2007                                                AMINOGLYCOSIDE
                                                                                      ANALOGS
    Austria         E-841756 11/21/2008        2217610        2217610 11/02/2016    ANTIBACTERIAL       Achaogen, Inc.   Registered/Validation of EP
                                                                                   AMINOGLYCOSIDE                                  patent
                                                                                      ANALOGS
   Australia            2008326297                               2008326297         ANTIBACTERIAL       Achaogen, Inc.           Registered
                        11/21/2008                               02/21/2013        AMINOGLYCOSIDE
                                                                                      ANALOGS
   Belgium         08851633.1 11/21/2008       2217610             2217610          ANTIBACTERIAL       Achaogen, Inc.   Registered/Validation of EP
                                                                  11/02/2016       AMINOGLYCOSIDE                                  patent
                                                                                      ANALOGS
   Bulgaria                                    2217610        2217610 11/02/2016    ANTIBACTERIAL       Achaogen, Inc.   Registered/Validation of EP
                                                                                   AMINOGLYCOSIDE                                  patent
                                                                                      ANALOGS
     Brazil        PI0819319-3 11/21/2008     PI0819319-3        PI0819319-3        ANTIBACTERIAL       Achaogen, Inc.           Registered
                                                                  1/15/2019        AMINOGLYCOSIDE
                                                                                      ANALOGS
    Canada          2706369 11/21/2008                        2706369 03/25/2014    ANTIBACTERIAL       Achaogen, Inc.           Registered
                                                                                   AMINOGLYCOSIDE
                                                                                      ANALOGS
  Switzerland      08851633.1 11/21/2008        2217610       2217610 11/02/2016    ANTIBACTERIAL       Achaogen, Inc.   Registered/Validation of EP
                                                                                   AMINOGLYCOSIDE                                  patent
                                                                                      ANALOGS
     China            200880117193.1          101868472A              ZL            ANTIBACTERIAL       Achaogen, Inc.           Registered
                        11/21/2008                              200880117193.1     AMINOGLYCOSIDE
                                                                  05/29/2013          ANALOGS
    Cyprus         08851633.1 11/21/2008        2217610       2217610 11/02/2016    ANTIBACTERIAL       Achaogen, Inc.   Registered/Validation of EP
                                                                                   AMINOGLYCOSIDE                                  patent
                                                                                      ANALOGS
    Czech          08851633.1 11/21/2008        2217610       2217610 11/02/2016    ANTIBACTERIAL       Achaogen, Inc.   Registered/Validation of EP
   Republic                                                                        AMINOGLYCOSIDE                                  patent
                                                                                      ANALOGS
   Germany         08851633.1 11/21/2008        2217610       2217610 11/02/2016    ANTIBACTERIAL       Achaogen, Inc.   Registered/Validation of EP
                                                                                   AMINOGLYCOSIDE                                  patent
                                                                                      ANALOGS
   Denmark         08851633.1 11/21/2008        2217610       2217610 11/02/2016    ANTIBACTERIAL       Achaogen, Inc.   Registered/Validation of EP
                                           Case 19-10844-BLS       Doc 358-1        Filed 07/17/19      Page 10 of 43



     Country               Application           Publication No.     Registration          Title/Mark           Assignee               Case Status
                          No./Filing Date                           No./Issue Date
                                                                                        AMINOGLYCOSIDE                                     patent
                                                                                           ANALOGS
   Eurasian Patent            201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.       Registered/Validated
    Organization              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                              (Validated Armenia,
                                                                                           ANALOGS                                  Azerbaijan, Belarus,
                                                                                                                                  Kazakhstan, Kyrgyzstan,
                                                                                                                                Russia, Moldova, Tajikistan,
                                                                                                                                Turkmenistan. Each regional
                                                                                                                                    patent listed herein.)
      Armenia                 201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
     Azerbaijan               201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
       Belarus                201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
     Kazakhstan               201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
     Kyrgyzstan               201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
       Russia,                201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
      Moldova                 201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
      Tajikistan              201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
    Turkmenistan              201070597                                  017824          ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EA
                              11/21/2008                               03/29/2013       AMINOGLYCOSIDE                                      patent
                                                                                           ANALOGS
       Estonia           08851633.1 11/21/2008       2217610       2217610 11/02/2016    ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EP
                                                                                        AMINOGLYCOSIDE                                     patent
                                                                                           ANALOGS
European Patent Office   08851633.1 11/21/2008       2217610       2217610 11/02/2016    ANTIBACTERIAL         Achaogen, Inc.        Registered/Validated
                                                                                        AMINOGLYCOSIDE                            (Validated in AT, BE, BG,
                                                                                           ANALOGS                              CH, CY, CZ, DE, DK, EE, ES,
                                                                                                                                FI, FR, GB, GR, HR, HU, IE,
                                                                                                                                IS, IT, LT, LU, LV, MC, MT,
                                                                                                                                NL, NO, PL, PT, RO, SE, SI,
                                                                                                                                 SK,TR. Each regional patent
                                                                                                                                         listed herein.)
        Spain            08851633.1 11/21/2008       2217610       2217610 11/02/2016    ANTIBACTERIAL         Achaogen, Inc.    Registered/Validation of EP
                                      Case 19-10844-BLS       Doc 358-1         Filed 07/17/19      Page 11 of 43



   Country            Application           Publication No.      Registration          Title/Mark           Assignee              Case Status
                     No./Filing Date                            No./Issue Date
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
    Finland         08851633.1 11/21/2008       2217610        2217610 11/02/2016     ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
     France         08851633.1 11/21/2008       2217610        2217610 11/02/2016     ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
United Kingdom      08851633.1 11/21/2008       2217610        2217610 11/02/2016     ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
     Greece         08851633.1 11/21/2008       2217610        2217610 11/02/2016     ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
   Hong Kong        11101563.2 11/21/2008       1147499       HK1147499 01/26/2018    ANTIBACTERIAL        Achaogen, Inc.           Registered
                                                                                     AMINOGLYCOSIDE                                  (via EP)
                                                                                        ANALOGS
     Croatia        08851633.1 11/21/2008       2217610        2217610 11/02/2016     ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
    Hungary         08851633.1 11/21/2008       2217610        2217610 11/02/2016     ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
     Ireland        08851633.1 11/21/2008       2217610             2217610           ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                   11/02/2016        AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
     Israel                205880                                    205880          AMINOGLYCOSIDE        Achaogen, Inc.           Registered
                         11/21/2008                                02/01/2014           ANALOGS,
                                                                                      COMPOSITIONS
                                                                                     COMPRISING THE
                                                                                      SAME AND USES
                                                                                        THEREOF
      India          4165/DELNP/2010                            282636 04/20/2017         NOVEL            Achaogen, Inc.           Registered
                        11/21/2008                                                   AMINOGLYCOSIDE
                                                                                       COMPOUNDS
     Iceland        08851633.1 11/21/2008       2217610        2217610 11/02/2016     ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
      Italy         08851633.1 11/21/2008       2217610        2217610 11/02/2016     ANTIBACTERIAL        Achaogen, Inc.   Registered/Validation of EP
                                                                                     AMINOGLYCOSIDE                                   patent
                                                                                        ANALOGS
     Japan              2010-535103           2011-504508      4986310 05/11/2012     ANTIBACTERIAL        Achaogen, Inc.           Registered
                         11/21/2008                                                  AMINOGLYCOSIDE
                                                                                        ANALOGS
Republic of Korea     10-2010-7012835       10-2010-0110297        XX-XXXXXXX         ANTIBACTERIAL        Achaogen, Inc.           Registered
                         11/21/2008                                08/07/2013        AMINOGLYCOSIDE
                                                                                        ANALOGS
                                Case 19-10844-BLS       Doc 358-1         Filed 07/17/19      Page 12 of 43



Country         Application           Publication No.     Registration           Title/Mark           Assignee              Case Status
               No./Filing Date                           No./Issue Date
 Lithuania    08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
Luxembourg    08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
  Latvia      08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
 Monaco       08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
  Malta       08851633.1 11/21/2008       2217610            2217610           ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                            11/02/2016        AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
  Mexico       MX/a/2010/005632                               333945           ANTIBACTERIAL         Achaogen, Inc.           Registered
                 11/21/2008                                 10/12/2015        AMINOGLYCOSIDE
                                                                                 ANALOGS
Netherlands   08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
 Norway       08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
  Poland      08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
 Portugal     08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
 Romania      08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
 Sweden       08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
 Slovenia                                 2217610            2217610           ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                            11/02/2016        AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
 Slovakia     08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
  Turkey      08851633.1 11/21/2008       2217610       2217610 11/02/2016     ANTIBACTERIAL         Achaogen, Inc.   Registered/Validation of EP
                                                                              AMINOGLYCOSIDE                                    patent
                                                                                 ANALOGS
  Taiwan           097145246             200927146       I425947 02/11/2014    ANTIBACTERIAL         Achaogen, Inc.           Registered
                   11/21/2008                                                 AMINOGLYCOSIDE
                                          Case 19-10844-BLS       Doc 358-1         Filed 07/17/19      Page 13 of 43



     Country              Application           Publication No.     Registration           Title/Mark           Assignee            Case Status
                         No./Filing Date                           No./Issue Date
                                                                                           ANALOGS
   United States of          12/487,427         US 2010-0099661       8,383,596          ANTIBACTERIAL         Achaogen, Inc.         Registered
      America                06/18/2009               A1             02/26/2013         AMINOGLYCOSIDE
                                                                                           ANALOGS
 Patent Cooperation      PCT/US2008/084399      WO 2009/067692                           ANTIBACTERIAL         Achaogen, Inc.   Expired/PCT Period Over
       Treaty                11/21/2008                                                 AMINOGLYCOSIDE
                                                                                           ANALOGS
        Brazil           BR1220180705035                                                 ANTIBACTERIAL         Achaogen, Inc.          Pending
                            11/21/2008                                                  AMINOGLYCOSIDE
                                                                                           ANALOGS
        China             201310142186.X          103360440A             ZL              ANTIBACTERIAL         Achaogen, Inc.         Registered
                            11/21/2008                             201310142186.X       AMINOGLYCOSIDE
                                                                     08/31/2016            ANALOGS
European Patent Office      16195678.4              3150617                              ANTIBACTERIAL         Achaogen, Inc.          Pending
                            11/21/2008                                                  AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          13/734,729         US 2013-0217642       8,822,424          ANTIBACTERIAL         Achaogen, Inc.         Registered
      America                01/04/2013               A1             09/02/2014         AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          14/334,511         US 2015-0045317       9,266,919          ANTIBACTERIAL         Achaogen, Inc.         Registered
      America                07/17/2014               A1             02/23/2016         AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          15/001,797         US 2016-0368942       9,688,711          ANTIBACTERIAL         Achaogen, Inc.         Registered
      America                01/20/2016               A1             06/27/2017         AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          16/360,663                                                  ANTIBACTERIAL         Achaogen, Inc.          Pending
      America                03/21/2019                                                 AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          61/178,809                                                  ANTIBACTERIAL         Achaogen, Inc.           Expired
      America                05/15/2009                                                 AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          61/312,349                                                  ANTIBACTERIAL         Achaogen, Inc.           Expired
      America                03/10/2010                                                 AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          13/295,247         US 2012-0135948       8,524,689          ANTIBACTERIAL         Achaogen, Inc.         Registered
      America                05/14/2010               A1             09/03/2013         AMINOGLYCOSIDE
                                                                                           ANALOGS
 Patent Cooperation      PCT/US2010/034884      WO 2010/132757                           ANTIBACTERIAL                                  Expired
       Treaty                05/14/2010                                                 AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          61/178,814                                                  ANTIBACTERIAL         Achaogen, Inc.           Expired
      America                05/15/2009                                                 AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          61/312,351                                                  ANTIBACTERIAL         Achaogen, Inc.           Expired
      America                03/10/2010                                                 AMINOGLYCOSIDE
                                                                                           ANALOGS
   United States of          13/295,238         US 2012-0135946       8,658,606          ANTIBACTERIAL         Achaogen, Inc.         Registered
                                      Case 19-10844-BLS          Doc 358-1        Filed 07/17/19      Page 14 of 43



   Country            Application           Publication No.        Registration          Title/Mark           Assignee            Case Status
                     No./Filing Date                              No./Issue Date
    America              11/14/2011                A1               02/25/2014        AMINOGLYCOSIDE
                                                                                          ANALOGS
Patent Cooperation   PCT US2010/034886      WO 2010/132759                             ANTIBACTERIAL         Achaogen, Inc.   Expired PCT Period Over
      Treaty             05/14/2010                                                    DERIVATIVES OF
                                                                                         DIBEKACIN
 United States of        61/178,826                                                    ANTIBACTERIAL         Achaogen, Inc.           Expired
    America              05/15/2009                                                   AMINOGLYCOSIDE
                                                                                          ANALOGS
 United States of        61/312,353                                                    ANTIBACTERIAL         Achaogen, Inc.           Expired
    America              03/10/2010                                                   AMINOGLYCOSIDE
                                                                                          ANALOGS
 United States of                                                                      ANTIBACTERIAL         Achaogen, Inc.          Registered
    America              13/295,233        US 2012- 0135945 A1        8,653,042       AMINOGLYCOSIDE
                         05/14/2010                                  02/18/2014           ANALOGS
Patent Cooperation   PCT/US2010/034888      WO 2010/132760                             ANTIBACTERIAL                          Expired/PCT Period Over
      Treaty             05/14/2010                                                    DERIVATIVES OF
                                                                                        TOBRAMYCIN
 United States of        61/178,854                                                    ANTIBACTERIAL         Achaogen, Inc.           Expired
    America              05/15/2009                                                   AMINOGLYCOSIDE
                                                                                          ANALOGS
 United States of        61/312,354                                                    ANTIBACTERIAL         Achaogen, Inc.           Expired
    America              03/10/2010                                                   AMINOGLYCOSIDE
                                                                                          ANALOGS
 United States of        13/295,231        US 2012- 0165282A1         8,524,675        ANTIBACTERIAL         Achaogen, Inc.          Registered
    America              05/14/2010                                  09/03/2013       AMINOGLYCOSIDE
                                                                                          ANALOGS
Patent Cooperation   PCT/US2010/034893      WO 2010/132765                             ANTIBACTERIAL         Achaogen, Inc.   Expired/PCT Period Over
      Treaty             05/14/2010                                                   AMINOGLYCOSIDE
                                                                                          ANALOGS
 United States of        61/178,834                                                    ANTIBACTERIAL         Achaogen, Inc.           Expired
    America              05/15/2009                                                   AMINOGLYCOSIDE
                                                                                          ANALOGS
                         61/312,356                                                    ANTIBACTERIAL         Achaogen, Inc.           Expired
 United States of        03/10/2010                                                   AMINOGLYCOSIDE
    America                                                                               ANALOGS
                         13/295,227         US 2012-0184501           8,492,354        ANTIBACTERIAL         Achaogen, Inc.    Surrendered in favor of
 United States of        05/14/2010               A1                 07/23/2013       AMINOGLYCOSIDE                          Reissue Application No.
     America                                                                              ANALOGS                                    16/009,020
Patent Cooperation   PCT/US2010/034896      WO 2010/132768                             ANTIBACTERIAL                          Expired/PCT Period Over
      Treaty             05/14/2010                                                    DERIVATIVES OF
                                                                                          SISOMICIN
 United States of        16/009,020                                                    ANTIBACTERIAL         Achaogen, Inc.           Pending
    America              06/14/2018                                                   AMINOGLYCOSIDE
                                                                                          ANALOGS
 United States of        61/178,461                                                    TREATMENT OF          Achaogen, Inc.           Expired
    America              05/14/2009                                                      KLEBSIELLA
                                                                                        PNEUMONIAE
                                    Case 19-10844-BLS       Doc 358-1         Filed 07/17/19      Page 15 of 43



  Country           Application           Publication No.     Registration           Title/Mark           Assignee             Case Status
                   No./Filing Date                           No./Issue Date
                                                                                  INFECTIONS WITH
                                                                                   ANTIBACTERIAL
                                                                                  AMINOGLYCOSIDE
                                                                                    COMPOUNDS
United States of       61/305,463                                                  TREATMENT OF          Achaogen, Inc.           Expired
   America             02/17/2010                                                    KLEBSIELLA
                                                                                    PNEUMONIAE
                                                                                  INFECTIONS WITH
                                                                                   ANTIBACTERIAL
                                                                                  AMINOGLYCOSIDE
                                                                                    COMPOUNDS
    Canada         2761674 05/14/2010                       2761674 11/29/2016     TREATMENT OF          Achaogen, Inc.          Registered
                                                                                     KLEBSIELLA
                                                                                    PNEUMONIAE
                                                                                  INFECTIONS WITH
                                                                                   ANTIBACTERIAL
                                                                                  AMINOGLYCOSIDE
                                                                                    COMPOUNDS
     China          201080031078.X          102481307A             ZL              TREATMENT OF          Achaogen, Inc.          Registered
                      05/14/2010                             201080031078.X          KLEBSIELLA
                                                               08/24/2016           PNEUMONIAE
                                                                                     INFECTIONS
                                                                                        WITH
                                                                                   ANTIBACTERIAL
                                                                                  AMINOGLYCOSIDE
                                                                                    COMPOUNDS
  Hong Kong           12111406.1              1170663       1170663 11/17/2017     TREATMENT OF          Achaogen, Inc.          Registered
                      05/14/2010                                                     KLEBSIELLA
                                                                                    PNEUMONIAE
                                                                                  INFECTIONS WITH
                                                                                   ANTIBACTERIAL
                                                                                  AMINOGLYCOSIDE
                                                                                    COMPOUNDS
    Macau            J/002404(132)                          J/002404 01/24/2017    TREATMENT OF          Achaogen, Inc.          Registered
                       05/14/2010                                                    KLEBSIELLA
                                                                                    PNEUMONIAE
                                                                                  INFECTIONS WITH
                                                                                   ANTIBACTERIAL
                                                                                  AMINOGLYCOSIDE
                                                                                    COMPOUNDS
United States of       13/294,426         US 2012-0214759                          TREATMENT OF          Achaogen, Inc.   Abandoned/Withdrawn from
   America             11/11/2011               A1                                   KLEBSIELLA                                    appeal
                                                                                    PNEUMONIAE
                                                                                  INFECTIONS WITH
                                                                                   ANTIBACTERIAL
                                                                                  AMINOGLYCOSIDE
                                                                                    COMPOUNDS
                                       Case 19-10844-BLS       Doc 358-1     Filed 07/17/19      Page 16 of 43



   Country             Application           Publication No.     Registration       Title/Mark           Assignee            Case Status
                      No./Filing Date                           No./Issue Date
 United States of         16/240,370                                              ANTIBACTERIAL         Achaogen, Inc.          Pending
    America                1/4/2019                                              AMINOGLYCOSIDE
                                                                                    COMPOUNDS
Patent Cooperation   PCT/US2010/034898       WO 2010/132770                       TREATMENT OF          Achaogen, Inc.   Expired/PCT Period Over
      Treaty             05/14/2010                                                 KLEBSIELLA
                                                                                   PNEUMONIAE
                                                                                 INFECTIONS WITH
                                                                                  ANTIBACTERIAL
                                                                                 AMINOGLYCOSIDE
                                                                                    COMPOUNDS
     Canada           2948868 05/14/2010                                          TREATMENT OF          Achaogen, Inc.          Pending
                                                                                    KLEBSIELLA
                                                                                   PNEUMONIAE
                                                                                 INFECTIONS WITH
                                                                                  ANTIBACTERIAL
                                                                                 AMINOGLYCOSIDE
                                                                                    COMPOUNDS
      China             201610573991.1         106188175A                         TREATMENT OF          Achaogen, Inc.          Pending
                          05/14/2010                                                KLEBSIELLA
                                                                                   PNEUMONIAE
                                                                                 INFECTIONS WITH
                                                                                  ANTIBACTERIAL
                                                                                 AMINOGLYCOSIDE
                                                                                    COMPOUNDS
   Hong Kong         17105427.3 05/14/2010      1231886A                          TREATMENT OF          Achaogen, Inc.          Pending
                                                                                    KLEBSIELLA
                                                                                   PNEUMONIAE
                                                                                 INFECTIONS WITH
                                                                                  ANTIBACTERIAL
                                                                                 AMINOGLYCOSIDE
                                                                                    COMPOUNDS
 United States of         62/574,544                                               SYNTHESIS OF         Achaogen, Inc            Expired
    America               10/19/2017                                              ANTIBACTERIAL
                                                                                 AMINOGLYCOSIDE
                                                                                     ANALOGS
    Argentina            20180103039                                               SYNTHESIS OF         Achaogen, Inc           Pending
                          10/18/2018                                              ANTIBACTERIAL
                                                                                 AMINOGLYCOSIDE
                                                                                     ANALOGS
     Pakistan              719/2018                                                SYNTHESIS OF         Achaogen, Inc           Pending
                          10/18/2018                                              ANTIBACTERIAL
                                                                                 AMINOGLYCOSIDE
                                                                                     ANALOGS
     Taiwan               107136676                                                SYNTHESIS OF         Achaogen, Inc           Pending
                          10/18/2018                                              ANTIBACTERIAL
                                                                                 AMINOGLYCOSIDE
                                                                                     ANALOGS
                                              Case 19-10844-BLS           Doc 358-1            Filed 07/17/19           Page 17 of 43



     Country                   Application          Publication No.             Registration               Title/Mark            Assignee                  Case Status
                              No./Filing Date                                  No./Issue Date
  Patent Cooperation         PCT/US2018/056536                                                             SYNTHESIS OF         Achaogen, Inc                  Pending
        Treaty                   10/18/2018                                                               ANTIBACTERIAL
                                                                                                         AMINOGLYCOSIDE
                                                                                                             ANALOGS
  Patent Cooperation                                                                                                                                            Filed
        Treaty               PCT/US2017/045183      WO 2018/026969                                         PLAZOMICIN
                                  8/2/2017            3/15/2018                                          ANTIBODIES AND
                                                                                                         METHODS OF USE
       Taiwan                    106126088             201815826                                           PLAZOMICIN                                           Filed
                                  8/2/2017              5/1/2018                                         ANTIBODIES AND
                                                                                                         METHODS OF USE
      Argentina                 20170102193                                                                PLAZOMICIN                                           Filed
                                  8/2/2017                                                               ANTIBODIES AND
                                                                                                         METHODS OF USE
                                 17751568.1              3494143                                           PLAZOMICIN                                           Filed
European Patent Office                                  6/12/2019                                        ANTIBODIES AND
                                  8/2/.2017
                                                                                                         METHODS OF USE
   United States of              16/360,663                                                               ANTIBACTERIAL                                         Filed
                                                                                                         AMINOGLYCOSIDE
      America                    3/21/2019
                                                                                                            ANALOGS


                                                                          II.      TRADEMARKS

 TM Record                    TM/AN/RN/                 Status/Key Dates                                  Full Goods/Services                       Owner/Designations
                               Disclaimer
US Federal             Design Only                  Published March 26, 2019         (Int'l Class: 05)                                          Achaogen, Inc. (Delaware Corp.)
Q1                                                  Filed: May 21, 2018              antibiotics                                                1 Tower Place, Suite 300 South San
uf 3                                                                                                                                            Francisco California 94080




                       SN: 87929555


US Federal             Design Only                  Published March 26, 2019         (Int'l Class: 05)                                          Achaogen, Inc. (Delaware Corp.)
Q1                                                  Filed: May 21, 2018              antibiotics                                                1 Tower Place, Suite 300 South San
uf 4                                                                                                                                            Francisco California 94080
                                 Case 19-10844-BLS            Doc 358-1          Filed 07/17/19        Page 18 of 43



 TM Record          TM/AN/RN/               Status/Key Dates                               Full Goods/Services             Owner/Designations
                     Disclaimer




             SN: 87930012


US Federal   ZEMDRI                    Registered January 22, 2019     (Int'l Class: 05)                               Achaogen, Inc. (Delaware Corp.)
Q1           RN: 5661889               Int'l Class: 05                 Antibiotics                                     1 Tower Place, Suite 300 South San
uf 5         SN: 87080092              First Use: July 17, 2018                                                        Francisco California 94080
                                       Filed: June 22, 2016


US Federal   ZEMDRI and Design         Published March 26, 2019        (Int'l Class: 05)                               Achaogen, Inc. (Delaware Corp.)
Q1                                     Filed: May 21, 2018             antibiotics                                     1 Tower Place, Suite 300 South San
uf 6                                                                                                                   Francisco California 94080




             SN: 87929654


US Federal   ZEMDRI and Design         Published March 26, 2019        (Int'l Class: 05)                               Achaogen, Inc. (Delaware Corp.)
Q1                                     Filed: May 21, 2018             antibiotics                                     1 Tower Place, Suite 300 South San
uf 7                                                                                                                   Francisco California 94080




             SN: 87930066


Canada       Design Only               Canada                          (Int'l Class: 05)                               Achaogen, Inc. 1 Tower Place,
Q1                                     Filed                           Goods: (1) Antibiotics                          Suite 300 South San Francisco, CA
ca 9                                   Last Status Received: Pending                                                   94080, United States of America
                                       Application November 27, 2018
                                       Office Status: Filing date
                                       accorded
                                       Filed: November 21, 2018
                                 Case 19-10844-BLS             Doc 358-1           Filed 07/17/19         Page 19 of 43



 TM Record          TM/AN/RN/               Status/Key Dates                                  Full Goods/Services             Owner/Designations
                     Disclaimer
             AN: 1931696


Canada       Design Only               Canada                            (Int'l Class: 05)                                Achaogen, Inc. 1 Tower Place,
Q1                                     Filed                             Goods: (1) Antibiotics                           Suite 300 South San Francisco, CA
ca 10                                  Last Status Received: Pending                                                      94080, United States of America
                                       Application November 27, 2018
                                       Office Status: Filing date
                                       accorded
                                       Filed: November 21, 2018



             AN: 1931691



 Canada       XEMDRO                    Canada                            (Int'l Class: 05)                                Achaogen, Inc. 7000 Shoreline
 Q1           AN:                       Allowed                                                                            Court, Suite 371 South San
                                                                          Goods: (1) Antibiotics
 ca 11        1812517                   Last Status Received:                                                              Francisco, CA 94080, United
                                        Application pending                                                                States of America
                                        publication August 3,
                                        2018
                                        Office    Status:
                                                  Application
                                        published
                                        Filed: December 5, 2016

Canada       ZEMDRI                    Canada                            (Int'l Class: 05)                                Achaogen, Inc. 7000 Shoreline
Q1           AN: 1812518               Allowed                           Goods: (1) Antibiotics                           Court, Suite 371 South San
ca 12                                  Last Status Received:                                                              Francisco, CA 94080, United States
                                       Application pending publication                                                    of America
                                       August 3, 2018
                                       Office Status: Application
                                       published
                                       Filed: December 5, 2016


Canada       ZEMDRI and Design         Canada                            (Int'l Class: 05)                                Achaogen, Inc. 1 Tower Place,
Q1                                     Filed                             Goods: (1) Antibiotics                           Suite 300 South San Francisco, CA
ca 13                                  Last Status Received: Pending                                                      94080, United States of America
                                       Application November 27, 2018
                                       Office Status: Filing date
                                       accorded
                                       Filed: November 21, 2018
             AN: 1931698
                                 Case 19-10844-BLS             Doc 358-1            Filed 07/17/19        Page 20 of 43



 TM Record          TM/AN/RN/               Status/Key Dates                                  Full Goods/Services             Owner/Designations
                     Disclaimer
Canada       ZEMDRI and Design         Canada                             (Int'l Class: 05)                               Achaogen, Inc. 1 Tower Place,
Q1                                     Filed                              Goods: (1) Antibiotics                          Suite 300 South San Francisco, CA
ca 14                                  Last Status Received: Pending                                                      94080, United States of America
                                       Application November 27, 2018
                                       Office Status: Filing date
                                       accorded
                                       Filed: November 21, 2018
             AN: 1931703


Mexico       Design Only               Mexico                             (Translation)                                   ACHAOGEN, INC. 1 TOWER
Q1                                     Published                          (Int'l Class: 05)                               PLACE NUM. EXT. SUITE 300,
mx 16                                  Last Status Received: Published    Antibiotics.                                    94080, SOUTH SAN
                                       Filed: November 20, 2018                                                           FRANCISCO, CA, United States of
                                                                                                                          America




             AN: M2152428


Mexico       Design Only               Mexico                             (Translation)                                   ACHAOGEN, INC. TOWER
Q1                                     Published                          (Int'l Class: 05)                               PLACE NUM. EXT. 1 NUM. INT.
mx 17                                  Last Status Received: Published    Antibiotics.                                    SUITE 300, 94080, SOUTH SAN
                                       Filed: November 20, 2018                                                           FRANCISCO, CA, United States of
                                                                                                                          America




             AN: M2153909


Mexico       XEMDRO                    Mexico                             (Translation)                                   ACHAOGEN, INC. SHORELINE
Q1           RN: 1746906               Registered                         (Int'l Class: 05)                               COURT NUM. EXT. 7000 NUM.
mx 18        AN: M1831146              Last Status Received: Registered   Antibiotics.                                    INT. SUITE 371, 94080, SOUTH
                                       Filed: December 9, 2016                                                            SAN FRANCISCO, CA., United
                                       Registered: April 24, 2017                                                         States of America
                                       Expiration Date: December 9,
                                       2026


Mexico       ZEMDRI                    Mexico                             (Translation)                                   ACHAOGEN, INC. SHORELINE
Q1           RN: 1746907               Registered                         (Int'l Class: 05)                               COURT NUM. EXT. 7000 NUM.
                                 Case 19-10844-BLS             Doc 358-1            Filed 07/17/19        Page 21 of 43



 TM Record          TM/AN/RN/               Status/Key Dates                                  Full Goods/Services             Owner/Designations
                     Disclaimer
mx 19        AN: M1831148              Last Status Received: Registered   Antibiotics.                                    INT. SUITE 371, 94080, SOUTH
                                       Filed: December 9, 2016                                                            SAN FRANCISCO, CA., United
                                       Registered: April 24, 2017                                                         States of America
                                       Expiration Date: December 9,
                                       2026


Mexico       ZEMDRI and Design         Mexico                             (Translation)                                   ACHAOGEN, INC. TOWER
Q1                                     Published                          (Int'l Class: 05)                               PLACE NUM. EXT. 1 NUM. INT.
mx 20                                  Last Status Received: Published    Antibiotics.                                    SUITE 300, 94080, SOUTH SAN
                                       Filed: November 20, 2018                                                           FRANCISCO, CA, United States of
                                                                                                                          America


             AN: M2153892


Mexico       ZEMDRI and Design         Mexico                             (Translation)                                   ACHAOGEN, INC. TOWER
Q1                                     Published                          (Int'l Class: 05)                               PLACE NUM. EXT. 1 NUM. INT.
mx 21                                  Last Status Received: Published    Antibiotics.                                    SUITE 300, 94080, SOUTH SAN
                                       Filed: November 20, 2018                                                           FRANCISCO, CA, United States of
                                                                                                                          America


             AN: M2156856


WIPO         Design Only               International                      (Int'l Class: 05)                               Achaogen, Inc. 1 Tower Place,
Q1                                     Registered                         Antibiotics.                                    Suite 300 South San Francisco CA
wo 23                                  Last Status Received: Registered                                                   94080, United States of America
                                       April 15, 2019                                                                     Claimed Countries:
                                       Registered: November 20, 2018                                                      Madrid Protocol:
                                       Expiration Date: November 20,                                                      Australia, China, European Union,
                                       2028                                                                               Israel, Japan, Mexico, Switzerland,
                                                                                                                          Turkey, United Kingdom


             RN: 1441507


WIPO         Design Only               International                      (Int'l Class: 05)                               Achaogen, Inc. 1 Tower Place,
Q1                                     Registered                         Antibiotics.                                    Suite 300 South San Francisco CA
wo 24                                  Last Status Received: Registered                                                   94080, United States of America
                                       March 26, 2019                                                                     Claimed Countries:
                                       Registered: November 20, 2018                                                      Madrid Protocol:
                                       Expiration Date: November 20,                                                      Australia, China, European Union,
                                       2028                                                                               Israel, Japan, Mexico, Switzerland,
                                 Case 19-10844-BLS             Doc 358-1            Filed 07/17/19        Page 22 of 43



 TM Record         TM/AN/RN/                Status/Key Dates                                  Full Goods/Services             Owner/Designations
                    Disclaimer
                                                                                                                          Turkey, United Kingdom




             RN: 1442826


WIPO         ZEMDRI and Design         International                      (Int'l Class: 05)                               Achaogen, Inc. 1 Tower Place,
Q1                                     Registered                         Antibiotics.                                    Suite 300 South San Francisco CA
wo 25                                  Last Status Received: Registered                                                   94080, United States of America
                                       November 20, 2018                                                                  Claimed Countries:
                                       Expiration Date: November 20,                                                      Madrid Protocol:
                                       2028                                                                               Australia, China, European Union,
                                                                                                                          Israel, Japan, Mexico, Switzerland,
             RN: 1442745                                                                                                  Turkey, United Kingdom


WIPO         ZEMDRI and Design         International                      (Int'l Class: 05)                               Achaogen, Inc. 1 Tower Place,
Q1                                     Registered                         Antibiotics.                                    Suite 300 South San Francisco CA
wo 26                                  Last Status Received: Registered                                                   94080, United States of America
                                       April 2, 2019                                                                      Claimed Countries:
                                       Registered: November 20, 2018                                                      Madrid Protocol:
                                       Expiration Date: November 20,                                                      Australia, China, European Union,
                                       2028                                                                               Israel, Japan, Mexico, Switzerland,
             RN: 1443260                                                                                                  Turkey, United Kingdom


Iceland      ZEMDRI                    Iceland                            (Translation)                                   Nafn: Achaogen, Inc., a corporation
Q1           RN: V0106877              Registered                         (Int'l Class: 05)                               of the State of Delaware, United
is 28        AN: V0106877              Last Status Received: Registered   Antibiotics.                                    States of America Heimilisfang: 1
                                       Filed: November 15, 2017                                                           Tower Place, Suite 300, South San
                                       Registered: November 30, 2017                                                      Francisco, California 94080, US,
                                       Expiration Date: November 30,                                                      US, United States of America
                                       2027


Norway       ZEMDRI                    Norway                             (Translation)                                   Achaogen, Inc. 1 Tower Place,
Q1           RN: 297414                Registered                         (Int'l Class: 05)                               Suite 300, CA94080, SOUTH SAN
no 29        AN: 201715319             Last Status Received: Registered   Antibiotics.                                    FRANCISCO, United States of
                                       April 11, 2018                                                                     America
                                       Filed: November 16, 2017
                                       Expiration Date: November 16,
                               Case 19-10844-BLS             Doc 358-1            Filed 07/17/19        Page 23 of 43



 TM Record           TM/AN/RN/              Status/Key Dates                                Full Goods/Services             Owner/Designations
                      Disclaimer
                                     2027


Switzerland   XEMDRO                 Switzerland                        (Translation)                                   Achaogen, Inc. 7000 Shoreline
Q1            RN: 699873             Registered                         (Int'l Class: 05)                               Court
ch 30         AN: 64827/2016         Last Status Received: Registered   Antibiotics.                                    Suite 371, 94080 South San
                                     Filed: December 5, 2016                                                            Francisco, California, United States
                                     Registered: March 14, 2017                                                         of America
                                     Expiration Date: December 5,
                                     2026

Switzerland   ZEMDRI                 Switzerland                        (Translation)                                   Achaogen, Inc. 7000 Shoreline
Q1            RN: 699961             Registered                         (Int'l Class: 05)                               Court Suite 371, 94080 South San
ch 31         AN: 64828/2016         Last Status Received: Registered   Antibiotics.                                    Francisco, California, United States
                                     Filed: December 5, 2016                                                            of America
                                     Registered: March 16, 2017
                                     Expiration Date: December 5,
                                     2026


Turkey        Design Only            Turkey                             (Int'l Class: 05)                               ACHAOGEN, INC. 1 Tower Place,
Q1                                   Published                          Antibiotics.                                    Suite 300 South San Francisco CA
tr 33                                Last Status Received: Published                                                    94080, United States of America
                                     Filed: November 20, 2018




              AN: 2019/01458


Turkey        Design Only            Turkey                             (Int'l Class: 05)                               ACHAOGEN, INC. 1 Tower Place,
Q1                                   Published                          Antibiotics.                                    Suite 300 South San Francisco CA
tr 34                                Last Status Received: Published                                                    94080, United States of America
                                     Filed: November 20, 2018




              AN: 2019/04068
                                    Case 19-10844-BLS             Doc 358-1            Filed 07/17/19        Page 24 of 43



 TM Record                TM/AN/RN/            Status/Key Dates                                  Full Goods/Services             Owner/Designations
                           Disclaimer
Turkey           Xemdro                   Turkey                             (Translation)                                   ACHAOGEN, INC. 7000 Shoreline
Q1                                        Published                          (Int'l Class: 05)                               Court, Suite 371, South San
tr 35                                     Last Status Received: Published    antibiotics                                     Francisco, California 94080, United
                                          Filed: December 8, 2016                                                            States of America




                 AN: 2016/99237

Turkey           zemdri                   Turkey                             (Translation)                                   ACHAOGEN, INC. 7000 Shoreline
Q1                                        Registered                         (Int'l Class: 05)                               Court, Suite 371, South San
tr 36                                     Last Status Received: Registered   antibiotics.                                    Francisco, California 94080, United
                                          Filed: December 8, 2016                                                            States of America
                                          Registered: October 3, 2017




                 RN: 2016 99232
                 AN: 2016/99232


United Kingdom   XEMDRO                   United Kingdom                     (Int'l Class: 05)                               Achaogen, Inc. (Company or
Q1               RN: 3172211              Registered                         Antibiotics.                                    Organisation Delaware) 7000
gb 38            AN: 3172211              Last Status Received: Registered                                                   Shoreline Court, Suite 371, 94080,
                                          September 30, 2016                                                                 South San Francisco, California,
                                          Filed: June 30, 2016                                                               United States of America
                                          Expiration Date: June 30, 2026

United Kingdom   ZEMDRI                   United Kingdom                     (Int'l Class: 05)                               Achaogen, Inc. (Company or
Q1               RN: 3172247              Registered                         Antibiotics.                                    Organisation Delaware) 7000
gb 39            AN: 3172247              Last Status Received: Registered                                                   Shoreline Court, Suite 371, 94080,
                                          September 30, 2016                                                                 South San Francisco, California,
                                          Filed: June 30, 2016                                                               United States of America
                                          Expiration Date: June 30, 2026


European Union   XEMDRO                   European Union                     (Int'l Class: 05)                               Achaogen, Inc. (Corporation
(EUTM)           RN: 015595499            Registered                         Antibiotics.                                    Delaware) 7000 Shoreline Court,
Q1               AN: 015595499            Last Status Received: Registered                                                   Suite 371, 94080, South San
eu 41                                     October 19, 2016                                                                   Francisco, California, United States
                                          Filed: June 29, 2016                                                               of America
                                  Case 19-10844-BLS             Doc 358-1            Filed 07/17/19                Page 25 of 43



 TM Record              TM/AN/RN/            Status/Key Dates                                   Full Goods/Services                    Owner/Designations
                         Disclaimer
                                        Registered: October 17, 2016
                                        Expiration Date: June 29, 2026

European Union   ZEMDRI                 European Union                     (Int'l Class: 05)                                       Achaogen, Inc. (Corporation
(EUTM)           RN: 015595515          Registered                         Antibiotics.                                            Delaware) 7000 Shoreline Court,
Q1               AN: 015595515          Last Status Received: Registered                                                           Suite 371, 94080, South San
eu 42                                   October 19, 2016                                                                           Francisco, California, United States
                                        Filed: June 29, 2016                                                                       of America
                                        Registered: October 17, 2016
                                        Expiration Date: June 29, 2026


Israel           XEMDRO                 Israel                             (Int'l Class: 05)                                       Achaogen, Inc. 7000 Shoreline
Q1               AN: 290115             Registered                         Antibiotics; all included in class 5.                   Court, Suite 371, South San
il 44                                   Last Status Received: Registered                                                           Francisco, California, 94080,
                                        Filed: December 4, 2016                                                                    U.S.A., United States of America
                                        Registered: April 9, 2018
                                        Expiration Date: December 4,
                                        2026

Israel           ZEMDRI                 Israel                             (Int'l Class: 05)                                       Achaogen, Inc. 7000 Shoreline
Q1               AN: 290114             Registered                         Antibiotics; all included in class 5.                   Court, Suite 371, South San
il 45                                   Last Status Received: Registered                                                           Francisco, California, 94080,
                                        Filed: December 4, 2016                                                                    U.S.A., United States of America
                                        Registered: April 9, 2018
                                        Expiration Date: December 4,
                                        2026


South Africa     ZEMDRI                 South Africa                       (Int'l Class: 05)                                       Achaogen, Inc. a corporation of the
Q1               AN: 2017/33426         Published                          Antibiotics                                             State of Delaware 1 Tower Place,
za 47                                   Last Status Received: Published                                                            Suite 300, South San Francisco,
                                        Filed: November 16, 2017                                                                   California, 94080, United States of
                                                                                                                                   America


Australia        Design Only            Australia                          (Int'l Class: 05)                                       Achaogen, Inc. United States of
Q1                                      Filed                              Antibiotics.                                            America
au 49                                   Last Status Received: Pending
                                        Application
                                        Office Status: Published:
                                        Awaiting examination
                                        Filed: November 20, 2018
                                        Int'l Reg Date: November 20,
                                        2018
                                     Case 19-10844-BLS                     Doc 358-1            Filed 07/17/19        Page 26 of 43



 TM Record           TM/AN/RN/                          Status/Key Dates                                  Full Goods/Services             Owner/Designations
                      Disclaimer
             AN: 1981466
             Disclaimer: The mark consists of
             stylized human figure stepping
             out of a ring.


Australia    Design Only                           Australia                          (Int'l Class: 05)                               Achaogen, Inc. United States of
Q1                                                 Filed                              Antibiotics.                                    America
au 50                                              Last Status Received: Pending
                                                   Application
                                                   Office Status: Published:
                                                   Awaiting examination
                                                   Filed: November 20, 2018
                                                   Int'l Reg Date: November 20,
                                                   2018

             AN: 1980719
             Disclaimer: The mark consists of
             stylized human figure in the color
             purple stepping out of a ring in
             the color green. The color(s)
             Purple and Green is/are claimed
             as a feature of the mark. The
             mark consists of stylized human
             figure in the color purple
             stepping out of a ring in the color
             green.


Australia    XEMDRO                                Australia                          (Int'l Class: 05)                               Achaogen, Inc. incorporated in the
Q1           RN: 1813625                           Registered                         Antibiotics                                     State of Delaware incorporated in
au 51        AN: 1813625                           Last Status Received: Registered                                                   the
             Disclaimer: Convention priority       Office Status: Registered:                                                         State of Delaware United States of
             claimed: 22 June 2016, United         Registered/protected                                                               America
             States of America, No.                Filed: December 5, 2016
             87/080087                             Registered: December 5, 2016
             in respect of ALL ITEMS IN            Expiration Date: December 5,
             THIS CLASS ARE CLAIMED                2026
             IN THE CONVENTION
             APPLICATION in class 5.*

Australia    ZEMDRI                                Australia                          (Int'l Class: 05)                               Achaogen, Inc. incorporated in the
Q1           RN: 1813626                           Registered                         Antibiotics                                     State of Delaware incorporated in
au 52        AN: 1813626                           Last Status Received: Registered                                                   the State of Delaware United States
             Disclaimer: Convention priority       Office Status: Registered:                                                         of America
             claimed: 22 June 2016, United         Registered/protected
             States of America, No.                Filed: December 5, 2016
                                     Case 19-10844-BLS                    Doc 358-1            Filed 07/17/19        Page 27 of 43



 TM Record           TM/AN/RN/                         Status/Key Dates                                  Full Goods/Services             Owner/Designations
                      Disclaimer
             87/080092 in respect of ALL          Registered: December 5, 2016
             ITEMS IN THIS CLASS ARE              Expiration Date: December 5,
             CLAIMED IN THE                       2026
             CONVENTION APPLICATION
             in class 5.*


Australia    ZEMDRI and Design                    Australia                          (Int'l Class: 05)                               Achaogen, Inc. United States of
Q1           AN: 1982221                          Filed                              Antibiotics.                                    America
au 53        Disclaimer: The mark consists of     Last Status Received: Pending
             stylized human figure in the color   Application
             purple stepping out of a ring in     Office Status: Published:
             the color green all above the        Awaiting examination
             word ZEMDRI in the color             Filed: November 20, 2018
             purple. The color(s) green and       Int'l Reg Date: November 20,
             purple is/are claimed as a feature   2018
             of the mark. The mark consists of
             stylized human figure in the color
             purple stepping out of a ring in
             the color green all above the
             word ZEMDRI in the color
             purple.


Australia    ZEMDRI and Design                    Australia                          (Int'l Class: 05)                               Achaogen, Inc. United States of
Q1                                                Filed                              Antibiotics.                                    America
au 54                                             Last Status Received: Pending
                                                  Application
                                                  Office Status: Published:
                                                  Awaiting examination
                                                  Filed: November 20, 2018
             AN: 1981456                          Int'l Reg Date: November 20,
             Disclaimer: The mark consists of     2018
             stylized human figure stepping
             out of a ring all above the word
             ZEMDRI.


China        XEMDRO                               China                              (Translation)                                   爱超根有限公司 加利福尼亚州
Q1                                                Registered                         (Int'l Class: 05)                               94080 南旧金山 7000 沿海大楼
cn 55                                             Last Status Received: Registered   antibiotics                                     371 室, United States of America
                                                  Filed: December 19, 2016
                                                  Registered: January 28, 2018
                                                                                                                                     ACHAOGEN, INC.
                                                  Expiration Date: January 27,                                                       7000 SHORELINE COURT,
             RN: 22301161                         2028
             AN: 22301161                                                                                                            SUITE 371, SOUTH SAN
                                                                                                                                     FRANCISCO, CALIFORNIA
                                  Case 19-10844-BLS             Doc 358-1            Filed 07/17/19        Page 28 of 43



 TM Record          TM/AN/RN/                Status/Key Dates                                  Full Goods/Services             Owner/Designations
                     Disclaimer
                                                                                                                           94080, UNITED STATES OF
                                                                                                                           AMERICA, United States of
                                                                                                                           America


China         ZEMDRI                    China                              (Translation)                                   爱超根有限公司 加利福尼亚州
Q1                                      Registered                         (Int'l Class: 05)                               94080 南旧金山 7000 沿海大楼
cn 56                                   Last Status Received: Registered   antibiotics                                     371 室, United States of America
                                        Filed: December 19, 2016
                                        Registered: January 28, 2018
                                                                                                                           ACHAOGEN, INC.
                                        Expiration Date: January 27,                                                       7000 SHORELINE COURT,
              RN: 22301162              2028                                                                               SUITE 371, SOUTH SAN
              AN: 22301162                                                                                                 FRANCISCO, CALIFORNIA
                                                                                                                           94080, UNITED STATES OF
                                                                                                                           AMERICA, United States of
                                                                                                                           America


Hong Kong     ZEMDRI and Design         Hong Kong                          (Int'l Class: 05)                               Achaogen, Inc. 1 Tower Place,
Q1                                      Published                          Antibiotics                                     Suite 300, South San Francisco,
hk 58                                   Last Status Received: Published                                                    California 94080, United States of
                                        December 8, 2017                                                                   America
                                        Filed: November 16, 2017
              AN: 304338135


India         ZEMDRI                    DELHI - Filed                      (Int'l Class: 05)                               ACHAOGEN, INC. Body
Q1            AN: 3681462               Last Status Received: Objection    antibiotics.                                    Incorporate 1 Tower Place Suite
in 60                                   pending                                                                            300 South San Francisco, California
                                        Filed: November 18, 2017                                                           94080 United States of America,
                                                                                                                           United States of America


New Zealand   XEMDRO                    New Zealand                        (Int'l Class: 05)                               Achaogen, Inc. a corporation of the
Q1            RN: 1056597               Registered                         Antibiotics.                                    State of Delaware 7000 Shoreline
nz 62         AN: 1056597               Last Status Received: Registered                                                   Court, Suite 371 California 94080
                                        June 7, 2017                                                                       South San Francisco, United States
                                        Office Status: Registered                                                          of America
                                        Filed: December 5, 2016
                                        Expiration Date: June 22, 2026

New Zealand   ZEMDRI                    New Zealand                        (Int'l Class: 05)                               Achaogen, Inc. a corporation of the
Q1            RN: 1056598               Registered                         Antibiotics.                                    State of Delaware 7000 Shoreline
nz 63         AN: 1056598               Last Status Received: Registered                                                   Court, Suite 371 California 94080
                                        June 7, 2017                                                                       South San Francisco, United States
                                        Office Status: Registered                                                          of America
                                             Case 19-10844-BLS                 Doc 358-1            Filed 07/17/19        Page 29 of 43



 TM Record                  TM/AN/RN/                       Status/Key Dates                                  Full Goods/Services             Owner/Designations
                             Disclaimer
                                                       Filed: December 5, 2016
                                                       Expiration Date: June 22, 2026


Republic of Korea   ZEMDRI                             Republic of Korea                  (Translation)                                   ACHAOGEN, INC. 아카오젠,
Q1                                                     Registered                         (Int'l Class: 05)
kr 64                                                  Last Status Received: Registered   Antibiotics                                     인코포레이티드 * Tower Place,
                                                       Filed: December 29, 2017                                                           Suite ***, South San Francisco,
                                                       Registered: August 22, 2018                                                        California *****, United States of
                                                                                                                                          America, United States of America




                    RN: 4013898770000
                    AN: 4020170168251


Singapore           No Text Elements                   Singapore                          (Int'l Class: 05)                               Achaogen, Inc. 1 Tower Place,
Q1                                                     Published                          Antibiotics.                                    Suite 300,South San Francisco,
sg 66                                                  Last Status Received: Published                                                    California 94080,United States of
                                                       April 6, 2018                                                                      America,Delaware, United States of
                                                       Filed: November 16, 2017                                                           America, United States of America

                    AN: 40201722640X


Taiwan              Logo design (in black-and-white)   Taiwan                             (Translation)                                   ACHAOGEN, INC.
Q1                                                     Other                              (Int'l Class: 05)                               美國
tw 68                                                  Last Status Received: Unknown      antibiotics.                                    United States of America
                                                       Filed: November 21, 2018
                                                                                                                                          爾察禎有限公司
                                                                                                                                          美國
                                                                                                                                          United States of America




                    AN: 107075189


Taiwan              Logo design (in color)             Taiwan                             (Translation)                                   ACHAOGEN, INC.
Q1                                                     Other                              (Int'l Class: 05)                               美國
tw 69                                                  Last Status Received: Unknown      antibiotics.                                    United States of America
                                                       Filed: November 21, 2018
                             Case 19-10844-BLS           Doc 358-1           Filed 07/17/19        Page 30 of 43



 TM Record         TM/AN/RN/           Status/Key Dates                                Full Goods/Services             Owner/Designations
                    Disclaimer

                                                                                                                   爾察禎有限公司
                                                                                                                   美國
                                                                                                                   United States of America




             AN: 107075187


Taiwan       ZEMDRI                Taiwan                          (Translation)                                   ACHAOGEN, INC. 1 Tower Place,
Q1                                 Other                           (Int'l Class: 05)                               Suite 300, South San Francisco,
tw 70                              Filed: November 16, 2017        antibiotics.                                    California 94080 U.S.A, United
                                                                                                                   States of America




             AN: 106072193


Taiwan       ZEMDRI                Taiwan                          (Translation)                                   ACHAOGEN, INC.
Q1                                 Other                           (Int'l Class: 05)                               美國
tw 71                              Last Status Received: Unknown   antibiotics.                                    United States of America
                                   Filed: November 21, 2018
                                                                                                                   爾察禎有限公司
                                                                                                                   美國
                                                                                                                   United States of America




             AN: 107075184


Taiwan       ZEMDRI                Taiwan                          (Translation)                                   ACHAOGEN, INC.
Q1                                 Other                           (Int'l Class: 05)                               美國
tw 72                              Last Status Received: Unknown   antibiotics.                                    United States of America
                                   Filed: November 21, 2018
                                                                                                                   爾察禎有限公司
                             Case 19-10844-BLS             Doc 358-1            Filed 07/17/19         Page 31 of 43



 TM Record         TM/AN/RN/            Status/Key Dates                                   Full Goods/Services             Owner/Designations
                    Disclaimer
                                                                                                                       美國
                                                                                                                       United States of America




             AN: 107075186


Taiwan       ZEMDRI                Taiwan                             (Translation)                                    ACHAOGEN, INC.
Q1                                 Registered                         (Int'l Class: 05)                                美國
tw 73                              Last Status Received: Registered   antibiotics.                                     United States of America
                                   Filed: November 16, 2017
                                   Registered: June 16, 2018                                                           爾察禎有限公司
                                   Expiration Date: June 15, 2028                                                      美國
                                                                                                                       United States of America




             RN: 01919327
             AN: 106072193


Argentina    XEMDRO                Argentina                          (Translation)                                    ACHAOGEN, INC. 7000
Q1           RN: 2948099           Registered                         (Int'l Class: 05)                                SHORELINE COURT SUITE 371,
ar 75        AN: 3565052           Last Status Received: Registered   Only: antibiotics.                               SOUTH SAN FRANCISCO CP.
                                   Filed: December 7, 2016                                                             94080, United States of America
                                   Registered: August 7, 2018
                                   Expiration Date: August 7, 2028

Argentina    ZEMDRI                Argentina                          (Translation)                                    ACHAOGEN, INC. 7000
Q1           RN: 2928489           Registered                         (Int'l Class: 05)                                SHORELINE COURT SUITE 371,
ar 76        AN: 3565053           Last Status Received: Registered   Only: antibiotics.                               SOUTH SAN FRANCISCO CP.
                                   Filed: December 7, 2016                                                             94080, United States of America
                                   Registered: March 9, 2018
                                   Expiration Date: March 9, 2028


Brazil       XEMDRO                Brazil                             (Translation)                                    ACHAOGEN, INC.
Q1           RN: 912032103         Registered                         (Int'l Class: 05)
br 78        AN: 912032103         Last Status Received: Registered   antibiotics.
                                   Filed: December 9, 2016
                                    Case 19-10844-BLS                  Doc 358-1           Filed 07/17/19           Page 32 of 43



 TM Record            TM/AN/RN/                    Status/Key Dates                                  Full Goods/Services               Owner/Designations
                       Disclaimer
                                             Registered: October 2, 2018
                                             Expiration Date: October 2, 2028

Brazil          ZEMDRI                       Brazil                              (Translation)                                      ACHAOGEN, INC.
Q1              RN: 912032081                Registered                          (Int'l Class: 05)
br 79           AN: 912032081                Last Status Received: Registered    antibiotics.
                                             Filed: December 9, 2016
                                             Registered: October 2, 2018
                                             Expiration Date: October 2, 2028


Colombia        XEMDRO                       Colombia                            (Translation)                                      ACHAOGEN, INC 7000
Q1              RN: 570091                   Registered                          (Int'l Class: 05)                                  SHORELINE COURT, SUITE 371,
co 80           AN: SD20160053447            Last Status Received: Registered    ]: Antibiotics.                                    SAN FRANCISCO CALIFORNIA;
                                             Filed: December 12, 2016                                                               US, United States of America
                                             Registered: June 9, 2017
                                             Expiration Date: June 9, 2027

Colombia        ZEMDRI                       Colombia                            (Translation)                                      ACHAOGEN, INC 7000
Q1              RN: 570163                   Registered                          (Int'l Class: 05)                                  SHORELINE COURT, SUITE 371,
co 81           AN: SD20160053449            Last Status Received: Registered    ]: Antibiotics.                                    SAN FRANCISCO CALIFORNIA;
                                             Filed: December 12, 2016                                                               US, United States of America
                                             Registered: June 12, 2017
                                             Expiration Date: June 12, 2027




    Country       Trademark         Application         Filing Date             Registration         Registration          Status    Class        Renewal Date
                                       No.                                          No.                 Date
     JAPAN          ZEMDRI           2016-137421           12/6/2016              5943897              4/28/2017       REGISTERED      5             04/28/2027
                                                                                                                                                     RENEWAL
     RUSSIA         ZEMDRI           2016746344            12/7/2016             2016746344             9/9/2017       REGISTERED      5             12/07/2026
                                                                                                                                                     RENEWAL
     JAPAN          XEMDRO           2016-137419           12/6/2016              5943896              4/28/2017       REGISTERED      5             04/28/2027
                                                                                                                                                     RENEWAL
     RUSSIA         XEMDRO           2016746300            12/7/2016             2016746300            8/30/2017       REGISTERED      5             12/07/2026
                                                                                                                                                     RENEWAL
UNITED STATES       XEMDRO            87/080,087           6/22/2016                                                   ABANDONED       5

UNITED STATES       ZEMDRO            87/080,094           6/22/2016                                                   ABANDONED       5
                            Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 33 of 43




                                                III.   COPYRIGHTS

No registered copyrights.

                                          IV.    REGISTERED DOMAINS

               Domain Name
aboutenrezovi.co.uk
aboutenrezovi.com
aboutenrezovi.de
aboutenrezovi.es
aboutenrezovi.net
aboutenrezovi.org
aboutenrezovi.us
aboutrezevico.co.uk
aboutrezevico.com
aboutrezevico.de
aboutrezevico.es
aboutrezevico.net
aboutrezevico.org
aboutrezevico.us
aboutxemdri.com
aboutxemdri.us
aboutxemdro.co.uk
aboutxemdro.com
aboutxemdro.de
aboutxemdro.es
aboutxemdro.net
aboutxemdro.org
                   Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 34 of 43




aboutxemdro.us
aboutzemdri.co.uk
aboutzemdri.com
aboutzemdri.de
aboutzemdri.es
aboutzemdri.net
aboutzemdri.org
aboutzemdri.us
aboutzemdro.co.uk
aboutzemdro.com
aboutzemdro.de
aboutzemdro.es
aboutzemdro.net
aboutzemdro.org
aboutzemdro.us
ACHAGEN.COM
ACHAOGEN-BUT.COM
ACHAOGEN-PLAZOMICIN.COM
ACHAOGEN-PLAZOMICIN.INFO
ACHAOGEN-PLAZOMICIN.NET
achaogen.info
achaogen.net
achaogen.org
achaogen.us
achaogenenrezovi.co.uk
achaogenenrezovi.com
achaogenenrezovi.de
achaogenenrezovi.es
                         Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 35 of 43




achaogenenrezovi.net
achaogenenrezovi.org
achaogenenrezovi.us
achaogenhotline.com
achaogenrezevico.co.uk
achaogenrezevico.com
achaogenrezevico.de
achaogenrezevico.es
achaogenrezevico.net
achaogenrezevico.org
achaogenrezevico.us
achaogenxemdri.com
achaogenxemdro.co.uk
achaogenxemdro.com
achaogenxemdro.de
achaogenxemdro.es
achaogenxemdro.net
achaogenxemdro.org
achaogenxemdro.us
achaogenzemdri.co.uk
achaogenzemdri.com
achaogenzemdri.de
achaogenzemdri.es
achaogenzemdri.net
achaogenzemdri.org
achaogenzemdri.us
achaogenzemdro.co.uk
achaogenzemdro.com
                     Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 36 of 43




achaogenzemdro.de
achaogenzemdro.es
achaogenzemdro.net
achaogenzemdro.org
achaogenzemdro.us
ACHOAGEN.COM
ACHOAGEN.INFO
ACHOAGEN.NET
ACHOAGEN.ORG
ACHOGEN.COM
akao.work
akaoenrezovi.co.uk
akaoenrezovi.com
akaoenrezovi.de
akaoenrezovi.es
akaoenrezovi.net
akaoenrezovi.org
akaoenrezovi.us
akaorezevico.co.uk
akaorezevico.com
akaorezevico.de
akaorezevico.es
akaorezevico.net
akaorezevico.org
akaorezevico.us
akaoxemdri.com
akaoxemdro.co.uk
akaoxemdro.com
                   Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 37 of 43




akaoxemdro.de
akaoxemdro.es
akaoxemdro.net
akaoxemdro.org
akaoxemdro.us
akaozemdri.co.uk
akaozemdri.com
akaozemdri.de
akaozemdri.es
akaozemdri.net
akaozemdri.org
akaozemdri.us
akaozemdro.co.uk
akaozemdro.com
akaozemdro.de
akaozemdro.es
akaozemdro.net
akaozemdro.org
akaozemdro.us
enrezovi.co
enrezovi.co.nz
enrezovi.co.uk
enrezovi.com
enrezovi.com.br
enrezovi.com.mx
enrezovi.de
enrezovi.es
enrezovi.fr
                     Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 38 of 43




enrezovi.it
enrezovi.kr
enrezovi.net
enrezovi.org
enrezovi.tw
enrezovi.us
enrezovirx.co.uk
enrezovirx.com
enrezovirx.de
enrezovirx.es
enrezovirx.net
enrezovirx.org
enrezovirx.us
FREEPLAZOMICIN.COM
NEOGLYCOSIDE.COM
NEOGLYCOSIDE.INFO
NEOGLYCOSIDE.NET
NEOGLYCOSIDE.ORG
NEOGLYCOSIDES.COM
NEOGLYCOSIDES.INFO
NEOGLYCOSIDES.NET
NEOGLYCOSIDES.ORG
PLAZOMICIN.BIZ
PLAZOMICIN.CO
PLAZOMICIN.COM
PLAZOMICIN.INFO
PLAZOMICIN.MOBI
PLAZOMICIN.NET
                   Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 39 of 43




PLAZOMICIN.ORG
PLAZOMICIN.US
PLAZOMICIN.WS
PLAZOMICINBLOG.COM
PLAZOMICINNOW.COM
PLAZOMICINONLINE.COM
PLAZOMICINS.COM
PLAZOMICINSHOP.COM
PLAZOMICINSITE.COM
PLAZOMICINSTORE.COM
PLAZOMICINSUCKS.COM
PLAZOMICINSUCKS.INFO
PLAZOMICINSUCKS.NET
PLAZOMICINSUCKS.ORG
rezevico.co.uk
rezevico.com
rezevico.de
rezevico.es
rezevico.net
rezevico.org
rezevico.us
rezevicorx.co.uk
rezevicorx.com
rezevicorx.de
rezevicorx.es
rezevicorx.net
rezevicorx.org
rezevicorx.us
                    Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 40 of 43




THEPLAZOMICIN.COM
xemdri.com
xemdrirx.com
xemdro.co
xemdro.co.nz
xemdro.co.uk
xemdro.com
xemdro.com.br
xemdro.com.mx
xemdro.de
xemdro.es
xemdro.fr
xemdro.it
xemdro.kr
xemdro.net
xemdro.org
xemdro.us
xemdrorx.co.uk
xemdrorx.com
xemdrorx.de
xemdrorx.es
xemdrorx.net
xemdrorx.org
xemdrorx.us
zemdri.co
zemdri.co.nz
zemdri.co.uk
zemdri.com
                 Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 41 of 43




zemdri.com.br
zemdri.com.mx
zemdri.de
zemdri.es
zemdri.fr
zemdri.it
zemdri.kr
zemdri.net
zemdri.org
zemdri.tw
zemdri.us
zemdrirx.co.uk
zemdrirx.com
zemdrirx.de
zemdrirx.es
zemdrirx.net
zemdrirx.org
zemdrirx.us
zemdro.co.uk
zemdro.com
zemdro.de
zemdro.es
zemdro.net
zemdro.org
zemdro.us
zemdrorx.co.uk
zemdrorx.com
zemdrorx.de
                            Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 42 of 43




zemdrorx.es
zemdrorx.net
zemdrorx.org
zemdrorx.us
aboutxemdri.net
aboutxemdri.org
achaogenrsvp.com
achaogenspeakerbureau.com
achaogenspeakers.com
achaogenxemdri.net
achaogenxemdri.org
achaogenxemdri.us
akao-ruo.biz
akao-ruo.co
akao-ruo.com
akao-ruo.info
akao-ruo.io
akao-ruo.net
akao-ruo.online
akao-ruo.org
akao-ruo.store
akao-ruo.us
akaoxemdri.net
akaoxemdri.org
akaoxemdri.us
cutiandbsiinformation.com
cutiinformation.com
enrezovi.ch
               Case 19-10844-BLS   Doc 358-1   Filed 07/17/19   Page 43 of 43




enrezovi.cn
enrezovi.in
enrezovi.ru
xemdri.net
xemdri.org
xemdri.us
xemdrirx.net
xemdrirx.org
xemdrirx.us
xemdro.ch
xemdro.cn
xemdro.ru
xemdro.tw
zemdri.ch
zemdri.cn
zemdri.in
zemdri.ru
